Citation Nr: 0529003	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a waiver of an overpayment of compensation 
benefits in the amount of $192.26.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1985 to 
July 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  In an August 2000 rating decision, the RO awarded 
compensation benefits. The veteran was provided a VA Form 21-
8764, "Disability Compensation Award Attachment Important 
Information" as an enclosure to the letter.

3.  In a letter received at VA on November 5, 2002, the 
veteran notified the RO of his incarceration for a felony 
effective from November 4, 2002.

4.  By letter dated February 20, 2003, VA reduced the amount 
of compensation benefits effective January 3, 2003, resulting 
in an overpayment of service-connected benefits of $192.26.

5.  The Committee on Waivers and Compromises denied the 
veteran's request for a waiver of the overpayment, on the 
basis of unjust enrichment.

6.  VA was at fault in causing the overpayment; there was no 
fault on the part of the veteran.

7.  Receipt of overpayment constitutes unjust enrichment, and 
recovery will not cause undue hardship or compromise the 
veteran's ability to provide him with the necessities of 
life.

CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).

2.  Recovery of an overpayment of service-connected 
disability benefits would not be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of $192.26 
indebtedness to VA stemming from overpayment of service-
connected disability compensation benefits.  He contends, in 
substance, that he advised VA in November 2002 of his 
incarceration on November 4, 2002, and that recovery of the 
overpayment would be against equity and good conscience. His 
representative argues in a September 2005 appellant's brief 
that recovery of overpayment would cause undue financial 
hardship on the veteran and his family.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the VCAA on November 9, 2000. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances. VA has 
issued final rules to implement the provisions of the VCAA. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights. In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied. The United States Court of Appeals for Veterans 
Claims (CAVC) decision in Barger v. Principi, 16 Vet. App. 
132, 138 (2002) held, in part, that the VCAA is not 
applicable to cases involving waiver of indebtedness. 
Therefore, the Board will proceed with consideration of the 
veteran's appeal. 

II.  Law and Regulations

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

A grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance. See 
Donovan v. West, 11 Vet. App. 481 (1998).

III. Analysis

In August 2000 the veteran was awarded a 30 percent 
disability rating for service-connected disability effective 
from August 1999. The RO notified the veteran of that 
decision by letter dated August 2000, and enclosed VA form 
21-8764, Disability Compensation Award Attachment.

In a letter received at the RO on November 5, 2002, the 
veteran advised that he was incarcerated at a local 
institution for a felony from November 4, 2002, and wished to 
prevent any overpayment of benefits. On February 19, 2003, 
the RO obtained a printout from the pertinent court's 
criminal docket showing the veteran's conviction and 
incarceration. In a letter dated February 20, 2003 the RO 
advised the veteran of reduction of his benefits effective 
January 3, 2003, the 61st day of incarceration, and notified 
him of the pertinent law regarding reduction upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony. The RO 
provided another VA Form 21-8764, notifying the veteran that 
his benefits had been retroactively reduced to $104.00 
effective from January 3, 2003, and an overpayment had 
resulted of which he would be shortly notified. A March 2003 
letter notified of overpayment of $192.26. 

In March 2003 the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver. 
He listed a total monthly net income of $104.00, back account 
balance of $153.58, no other assets, no expenses, and 
indicated that his parents had been helping him with his 
expenses. He also attached a copy of a discharge of 
bankruptcy dated in December 2001. 

In April 2003, the Committee on Waivers & Compromises 
(Committee) denied the veteran's request for waiver. The 
Committee found no fraud, misrepresentation, or bad faith on 
the veteran's part, but concluded that the veteran had 
received erroneous benefits for the month of January which 
constituted unjust enrichment, and failure to make 
restitution would be an unfair gain to the veteran at the 
expense of the Government.

A May 2003 VA and SSA Prisoner Computer Match confirmed the 
veteran's incarceration at a local penal institution 
beginning on November 4, 2002. 

In a September 2005 appellant's brief, the veteran's 
representative questioned the validity of the debt and 
asserted that recovery would be against good conscience. The 
Court has held that before adjudicating a waiver application, 
the lawfulness of the overpayment must first be decided. 
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  VAOPGCPREC 6-98. 

When the veteran filed his waiver application in January 
2003, he did not challenge the validity of the debt or the 
amount in question, but sought a waiver of the debt, and 
there is no dispute that there was an overpayment of VA 
benefits. The Board has reviewed the overpayment and finds 
that its creation was valid in that the veteran submitted a 
printout of payments made to him which shows the reduction in 
effect as of February 28, 2003, confirming the overpayment 
for the period from January 3, 2003 to February 28, 2003.  
The veteran has never disputed that he was provided these 
funds. As described above, the overpayment was due to VA not 
reducing the veteran's compensation benefits for three months 
following notice of a change in dependent status. The amount 
of the overpayment precisely mirrors the amount of the excess 
compensation benefits paid.  Accordingly, the Board finds 
that the overpayment in the amount of $192.26 was validly 
created. 

In its decision denying waiver, the Committee found, and the 
Board agrees, that the overpayment did not result from fraud, 
misrepresentation or bad faith on the veteran's part, any of 
which would constitute a legal bar to granting the requested 
waiver. See 38 U.S.C.A. § 5302. Therefore, recovery of 
indebtedness can be waived if it is shown that it would be 
against the principles of equity and good conscience to 
require the veteran to repay the debt to the government. 38 
C.F.R. §§ 1.963, 1.965. 

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship on 
collection on the debtor, (4) a defeat of the purpose of the 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt. 
38 C.F.R. § 1.965(a)(1). So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
active of moral turpitude or wrongdoing. Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault. 

There is no action or inaction constituting fault on the 
veteran's part in this case. The veteran provided prompt 
notice of his incarceration in November 2002, and VA had the 
opportunity to prevent the overpayment by taking timely 
appropriate action. However, it was not until February 19, 
2003, that the RO verified the veteran's incarceration, and 
reduced benefits on February 20, 2003. This constitutes fault 
solely on the part of VA, thus balancing of fault is 
inapplicable in this case.

The Board however finds that to the extent the veteran was 
paid VA compensation to which he was not entitled under 
governing laws and regulations, he would be unjustly 
enriched. He was provided adequate notice in Form 21-8764 in 
August 2000 of this possibility, and indicated he was trying 
to avoid such overpayments in his November 2002 letter to the 
RO. While VA was untimely in reducing the benefits, the 
veteran was clearly on notice of the reduction of benefits 
after 60 days incarceration, thus he was aware that the full 
benefits paid to him after January 3, 2003, were 
overpayments.

The Board must also consider whether undue hardship would 
result from recovery of the overpayment. Undue hardship is 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3). In 
this respect, the veteran's income of $104.00 per month, and 
other disclosed assets, with consideration of his lack of 
expenses (per his Financial Status Report) and the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficult. The veteran is incarcerated 
and his basic necessities -food, shelter, clothing - are 
provided by the institution. The collection of that 
indebtedness would not defeat the purpose of the compensation 
benefit program since the reduction contemplates reimbursing 
the state for provision of such necessities. The veteran was 
and continues to be paid as a single veteran with no 
dependents. Further, he has not requested apportionment of 
his compensation benefits even though he intimated that his 
parents assist with his expenses. He was provided adequate 
opportunity to inform of any additional such expenses in the 
Financial Status Form, but has not done so. In light of these 
circumstances, the Board concludes that recovery of the 
overpayment would not cause the veteran undue hardship.

After weighing all relevant factors set forth above, and 
considering the benefit of the doubt doctrine set forth in 38 
U.S.C.A. § 5107, as to the veteran's inability to pay the 
indebtedness and the any evidence of detrimental reliance on 
the funds, the Board finds none of these factors exist. 
Notwithstanding the RO's untimeliness in effectuating the 
reduction, the veteran was fully aware that he was not 
entitled to payments in excess of 10 percent after the 61st 
day of his incarceration. Although VA is solely at fault as 
the veteran so rightly argues, the Board notes that fault is 
only one consideration of many, in determining whether a 
waiver is appropriate.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), and 
it would not be unfair to recover the assessed overpayment in 
the amount of $192.26. Accordingly, the preponderance of the 
evidence is against the veteran's claim for a waiver of 
recovery. 


ORDER

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $192.26 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


